Citation Nr: 0519240	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left tibia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1967 until May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The range of flexion of the veteran's left knee is 
limited to 127 degrees by pain, and there is no limitation of 
extension.

2.  The veteran has slight anterior postior instability, as 
well as weakness, in his left knee, causing a perceptible 
limp, but the knee shows no signs of tenderness, redness or 
heat, and the veteran does not require the use of a cane or 
appliance to walk.

3.  X-rays of the veteran's left knee fail to show 
degenerative arthritis.


CONCLUSION OF LAW

Criteria for a disability rating for greater than 10 percent 
disabling have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code (DC) 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The residuals of a the fracture of the veteran's left tibia 
were assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257, for slight impairment of 
the knee due to subluxation or lateral instability.  Under 
this Diagnostic Code, a 20 percent rating will be assigned 
for moderate impairment of the knee due to subluxation or 
lateral instability.

In an effort to assist the veteran in substantiating his 
claim, the veteran was provided with a VA examination of his 
left knee in December 2002.  At the examination, the veteran 
reported pain, stiffness, swelling, instability, fatigability 
and lack of endurance with regard to his left knee, but 
denied any weakness, heat, redness or locking.  The veteran 
also indicated that he had occasional flare-ups, which he 
estimated caused an additional 5 percent functional 
impairment.

The examiner found that the flexion of the veteran's left 
knee was to 127 degrees, (with normal flexion to 140 degrees, 
38 C.F.R. § 4.71a, Plate II).  Extension was to 0 degrees.  
The examiner did find some objective evidence of painful 
motion, but noted that motion stopped when pain began.  The 
examiner also found slight anterior postior instability, as 
well as weakness, but there was no sign of tenderness, 
redness or heat.  The examiner observed that the veteran 
walks with a barely perceptible limp and does not use any 
cane or appliance.  The examiner rendered a diagnosis of 
postoperative degenerative joint disease of the left knee 
with loss of function due to pain.

Roughly a week after the VA examination, a radiologist 
reviewed x-rays of the veteran's left knee, rendering the 
impression of a healed fracture of the left tibia.  The 
radiologist found a healed deformity of the left tibial 
tuberosity with two staples in the proximal tibia and 
inferior subluxation of the left patella, all consistent with 
prior patellar tendon avulsion fracture of the tibial 
tuberosity.  There was no evidence of infection or loosening 
and no joint effusion; and the radiologist did not mention 
any signs of degenerative arthritis.
 
The Board observes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, holding that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  8 
Vet. App. 202 (1995).

With regards to the veteran's left knee, as required by the 
applicable law, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).  Range of motion was shown to be 
limited by pain, but the examiner indicated that motion 
ceased when pain began, and, even so, the limitation of 
motion was only slight.  Furthermore, since the rating 
criteria upon which the veteran is rated in this case is not 
based strictly on limitation of motion, the Board must 
evaluate the entire disability picture in order to ascertain 
whether the knee disability is slight, moderate, or severe.  
This process naturally includes consideration of all the 
complaints and findings of limiting factors such as pain or 
lack of endurance, etc. in conjunction with the limitation of 
motion findings.  In this case, although the veteran 
complained of pain, the examiner found only slight 
instability in the knee and minimal limitation of motion of 
the knee because of pain.  The veteran had a barely 
perceptible limp and did not need a cane to walk.   
  
Accordingly, the Board finds that taken as a whole the 
limitation caused by the veteran's knee disability is best 
approximated by the 10 percent rating for slight lateral 
instability that is currently assigned, and additional 
compensation for pain is not warranted.

The Board has also considered whether a rating higher than 10 
percent could be assigned under a different diagnostic code.  
Nevertheless, the Board finds that there is no sign of 
ankylosis; and 38 C.F.R. § 4.71a, DC 5262, for malunion of 
the tibia, draws the same distinction between slight, 
moderate, and severe impairment of the knee as DC 5257 does, 
meaning that a 10 percent rating would be the highest rating 
possible under DC 5262 as well.

The Board has also considered whether a rating for 
degenerative arthritis is appropriate under 38 C.F.R. 
§ 4.71a, DC 5003.  Under this code, degenerative arthritis 
must be established by x-ray findings and will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is granted for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Although the VA examiner diagnosed the veteran to have 
degenerative joint disease, the radiologist examining the x-
rays of the veteran's left knee failed to indicate any signs 
of degenerative arthritis.  Accordingly, without x-ray 
findings, the Board cannot provide an additional rating for 
degenerative arthritis.



II.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2002, January 2003, and October 2003.  Since these letters 
fully provided notice of elements (1), (2), (3), and (4) see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With respect to element (4), the Board notes 
that the RO's August letter specifically requested that the 
veteran send any additional evidence to VA, and there is no 
indication that the veteran has any additional evidence in 
his possession that is relevant to his claim.  In addition, 
by virtue of the rating decision on appeal, and the statement 
of the case (SOC) the veteran was provided with specific 
information as to why his particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 in the 
February 2004 SOC.  Furthermore, the veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the veteran 
indicated he had received no treatment since 1970, and he was 
provided with a VA examination in December 2002.  The veteran 
was scheduled for a hearing in June of 2004, but he cancelled 
it.  

The veteran indicated in his substantive appeal in March 2004 
that he was unsatisfied with his VA examination, because, in 
his words, the examination was just a quick look, a couple of 
questions and an x-ray, and the veteran did not feel that 
this quick of an exam could effectively determine the level 
of his disability.  The Board does not find merit in this 
argument.  The examiner was asked to evaluate the residuals 
of an old fracture of the left tibia and to include range of 
motion and x-ray findings.  Each of these objectives was 
accomplished, and the result provided the Board, with 
sufficient medical information to effectively evaluate the 
veteran's condition under the criteria established by the 
rating schedule.  The examiner is a medical doctor who is 
trained to evaluate disabilities such as the one the veteran 
presented with, and this was done.  Furthermore, there is no 
medical evidence to suggest that a longer examination would 
have produced a different evaluation.  Accordingly, the Board 
finds that there was no problem with the quality of the VA 
examination. 

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.








ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left tibia is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


